Citation Nr: 0417428	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for Chiari I malformation of the cervical spine, 
status post craniectomy and laminectomy with arthritis, 
radiculopathy to the right shoulder, and mild right 
hemiparesis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for spondylosis of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative rhinosinusitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for asthma, with reactive airways disease.

5.  Entitlement to an initial compensable evaluation for 
hallux valgus and degenerative joint disease of the first 
metatarsophalangeal joint of the right foot.

6.  Entitlement to an initial compensable evaluation for 
hallux valgus and degenerative joint disease of the first 
metatarsophalangeal joint of the left foot.

7.  Entitlement to an initial compensable evaluation for 
tinea cruris.

8.  Entitlement to service connection for bilateral ankle 
swelling.

9.  Entitlement to service connection for bilateral knee 
swelling.

10.  Entitlement to service connection for a fracture of the 
right index finger.

11.  Entitlement to an initial compensable evaluation for a 
fracture of the right middle finger. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issue of entitlement to an initial compensable evaluation 
for a fracture of the right middle finger is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's cervical spine disorder is productive of 
severe degenerative changes, with discomfort but not pain and 
with no evidence of cervical radiculopathy, flare-ups, or 
ankylosis on the most recent VA examination.  

3.  The veteran's lumbar spine disorder is no more than 
moderately disabling, with some discomfort but no pain on 
motion, no less than 64 degrees of forward flexion of the 
lumbar spine, no evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months, and no evidence of ankylosis.

4.  The veteran's postoperative rhinosinusitis is mild in 
degree and characterized by headaches and radiological 
evidence of sinusitis.

5.  The veteran's asthma is minimally disabling, with nearly 
normal pulmonary function testing and faint wheezes upon 
examination.

6.  The veteran's hallux valgus and degenerative joint 
disease of the first metatarsophalangeal joint of the right 
foot is mildly disabling, but with extensive osteoarthritic 
changes shown upon x-ray.

7.  The veteran's hallux valgus and degenerative joint 
disease of the first metatarsophalangeal joint of the left 
foot is mildly to moderately disabling, but with extensive 
osteoarthritic changes shown upon x-ray.

8.  The veteran's tinea cruris covers a non-exposed area and 
is not productive of exfoliation, exudation, itching, scar 
pain or instability, or a need for topical therapy.

9.  There is no competent medical evidence showing current 
swelling of the ankles.

10.  There is no competent medical evidence showing current 
swelling of the knees.

11.  There is no competent medical evidence showing a current 
right index finger disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for Chiari I malformation of the cervical spine, 
status post craniectomy and laminectomy with arthritis, 
radiculopathy to the right shoulder, and mild right 
hemiparesis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 51454-
51458 (August 27, 2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for spondylosis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5293 and 5295 (2003); 68 Fed. Reg. 51454-51458 (August 
27, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for postoperative rhinosinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6513 (2003); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

4.  The criteria for an initial evaluation in excess of 10 
percent for asthma, with reactive airways disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 
6602 (2003); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

5.  The criteria for an initial 10 percent evaluation for 
hallux valgus and degenerative joint disease of the first 
metatarsophalangeal joint of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2003).

6.  The criteria for an initial 10 percent evaluation for 
hallux valgus and degenerative joint disease of the first 
metatarsophalangeal joint of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2003).

7.  The criteria for an initial compensable evaluation for 
tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Code 7813 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002).

8.  Swelling of the ankles was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

9.  Swelling of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

10.  A current right index finger disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a February 2003 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board is aware that the appealed rating decision preceded the 
RO's February 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claims in a 
September 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

II.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

B.  Cervical and lumbar spine

In the appealed June 1995 rating decision, the RO granted 
service connection for Chiari I malformation of the cervical 
spine, status post craniectomy and laminectomy with 
arthritis, radiculopathy to the right shoulder, and mild 
right hemiparesis on the basis of in-service treatment for 
this disorder.  A 40 percent evaluation was assigned, 
effective from December 1994, and this evaluation has since 
remained in effect.  The RO also granted service connection 
for mechanical low back pain as directly related to service 
and assigned a zero percent evaluation, also effective from 
December 1994.

Lumbar spine x-rays from September 1995 revealed less than 
optimal weight-bearing, with no other significant findings.  
An April 1996 statement from a military doctor indicates that 
the veteran was neurologically stable in terms of his 
cervical spine disorder but had significant residual upper 
and lower extremity weakness and bilateral arm numbness.  An 
August 1996 cervical spine MRI revealed tonsillar herniation 
and cervicothoracic syrinx and C5-C6 spinal stenosis, with a 
left neuroforaminal stenosis secondary to posterior 
osteophytosis.  

The veteran underwent a VA spine examination in September 
1997, during which he reported moderate weakness and 
clumsiness of the right upper limb and mild weakness and 
numbness of his right lower limb.  He also described episodes 
of low back pain.  No assistive devices were noted to be 
necessary.  The examination of the neck revealed extension to 
10 degrees, flexion to 64 degrees, right lateral bending to 
22 degrees, left lateral bending to 20 degrees, right 
rotation to 32 degrees, left rotation to 26 degrees, and no 
deformity or spasm.  Range of motion testing of the lumbar 
spine revealed extension to 24 degrees, flexion to 64 
degrees, bilateral lateral bending to 22 degrees, left 
rotation to 18 degrees, and right rotation to 22 degrees.  
All major muscle groups of the right upper limb had good 
strength except for the right hand, which was poor.  
Radiograms of the skull showed the entire odontoid to 
protrude above a line drawn from the hard palate to the 
occiput.  There was a quadrangular deficit on the posterior 
occiput.  Views of the cervical spine showed mild 
spondylosis, especially at C5-C6 and C6-C7, with associated 
mild narrowing of the cervical foramina on both sides.  Views 
of the lumbar spine showed mild spondylosis at L1-L2, L3-L4, 
and L4-L5, with associated early sclerosis of the facet 
joints.  The examiner diagnosed Chiari malformation, status 
post surgical occipital decompression, with residual moderate 
hypaesthesia and hemiparesis of the right upper limb and mild 
hypaesthesia and hemiparesis of the right lower limb.  This 
was noted to be equivalent to moderate paralysis of all 
radicular groups.  The examiner also diagnosed cervical and 
lumbar spine spondylosis, manifested by episodic low back 
pain and limitation of spine motion, equivalent to moderate 
intervertebral disc syndrome, with recurring attacks.  

During his June 2003 VA examination, the veteran reported 
cervical spine pain that affected his right shoulder and 
upper extremity and flare-ups of low back pain.  He noted, 
however, that he was still working as a tax specialist 
despite these flare-ups.  
The examination revealed cervical spine flexion of 30 
degrees, without pain; backwards extension to 20 degrees, 
with discomfort; bilateral flexion to 20 degrees, with 
discomfort; and rotation to 30 degrees, again with 
discomfort.  An upper extremity examination revealed mild 
muscle atrophy in the right arm, with 4+/5 strength, 
complaints of numbness, and reflexes of about 1/4 in both 
arms.  The veteran also reported decreased right leg 
sensation, and the examination revealed strength of 5-/5.  
Low back testing revealed forward flexion to 90 degrees, 
without pain; backward extension to 30 degrees, with 
discomfort; and rotation to 35 degrees, again with 
discomfort.  The examiner estimated about a 25 percent 
functional reduction of the low back with flare-ups but was 
not able to give such an estimate of the cervical spine 
"because the veteran denies having any flare[-]ups of his 
neck pain."  X-rays revealed degenerative changes of the 
cervical spine and the lumbar spine.  In rendering a 
diagnosis for the cervical spine disorder, the examiner noted 
severe degenerative disc disease and mild and improved right-
sided hemiparesis, with no signs of cervical radiculopathy.  
The examiner also diagnosed symptomatic mild osteoarthritis 
of the lumbar spine.  

A private MRI of the cervical spine from June 2003 revealed 
broad disc protrusion and overhanging osteophytic ridging of 
C5-C6 markedly impinging on the cord, Chiari I malformation, 
and syrinx of the cervical cord.

Based on the June 2003 examination findings, the RO, in a 
February 2003 rating decision, increased the evaluation for 
the veteran's lumbar spine disorder to 20 percent, effective 
from December 1994.

The RO has evaluated the veteran's cervical spine disorder 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), with reference to 38 C.F.R. § 4.124a by analogy 
(Diagnostic Code 8099).  The lumbar spine disorder has been 
evaluated under Diagnostic Codes 5293 and 5295.  During the 
pendency of this appeal, the criteria for evaluating spine 
disorders have been substantially revised.  

Under the old criteria of Diagnostic Code 5293, effective 
through September 22, 2002, a 20 percent evaluation 
contemplated moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome, characterized by 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was assigned in cases of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Under the old criteria of Diagnostic Code 5295, a 20 percent 
evaluation was assigned in cases of lumbosacral strain, with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation contemplated severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

For the period beginning on September 23, 2002, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a duration of at least six weeks during the 
past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; a combined 
range of motion of the cervical spine not greater than 190 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted only in cases of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
Thoracolumbar and cervical spine segments are to be evaluated 
separately, except where there is unfavorable ankylosis of 
both segments, which will be evaluated as a single 
disability.  The code section for intervertebral disc 
syndrome is now 5243.

The Board has reviewed the extensive criteria set forth above 
but finds no basis for a higher initial evaluation for the 
veteran's service-connected cervical spine disorder.  Rather, 
this disorder is productive of severe degenerative changes, 
with discomfort but not pain and with no evidence of cervical 
radiculopathy on the June 2003 VA examination.  The Board 
also notes that, during his June 2003 VA examination, the 
veteran reported no episodes of flare-ups of cervical spine 
pain.  See 38 C.F.R. § 4.40, 4.45.  There is also no evidence 
of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5287 (2003).

As to the lumbar spine disorder, the Board finds that the 
veteran's symptomatology has been shown to be no more than 
moderately disabling, with some discomfort but no pain on 
motion.  The degree of flare-up limitation described by the 
2003 examiner is consistent with the assigned evaluation, and 
the veteran has not been shown to have less than 64 degrees 
of forward flexion of the lumbar spine.  The Board has 
therefore not found severe limitation of lumbar spine motion.  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(allowing for a 40 percent evaluation for severe limitation 
of lumbar spine motion).  There is no evidence of 
incapacitating intervertebral disc syndrome episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  Finally, there is no evidence 
of ankylosis of the lumbar spine.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an initial evaluation in 
excess of 40 percent for Chiari I malformation of the 
cervical spine, status post craniectomy and laminectomy with 
arthritis, radiculopathy to the right shoulder, and mild 
right hemiparesis; and entitlement to an initial evaluation 
in excess of 20 percent for spondylosis of the lumbar spine.  
Accordingly, those claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Postoperative rhinosinusitis

In the appealed June 1995 rating decision, the RO granted 
service connection for postoperative rhinosinusitis on the 
basis of evidence of treatment for allergic rhinitis since 
1979 and a polypectomy and ethmoidectomy in May 1993.  A 10 
percent evaluation was assigned, effective from December 
1994.  This evaluation 
has since remained in effect.

VA radiological studies from February 1996 revealed diffuse 
polyposis and mucoperiosteal thickening, essentially 
involving all of the sinuses to varying degrees, with all 
sinus compartments worse than in the comparison examination.  
The veteran was seen with headaches related to chronic 
sinusitis in March 1996.  
X-rays from October 1997 revealed opacification of the left 
maxillary antrum, with some questionable opacification 
involving the floor of the right maxillary antrum.  The 
impression was suspect bilateral antral sinusitis.  

During his June 2003 VA examination, the veteran reported 
almost daily interference with breathing through his nose, 
with severe but nonincapacitating headaches at least two to 
three times per month.  Upon examination, the nose had 
hyperemic mucosa and was mildly swollen, with obvious signs 
of crusting.  There was about 70 percent nasal obstruction in 
the left nostril but no obstruction in the right nostril.  
There was some mild tenderness to deep palpation in the 
anterior aspect of the paranasal sinuses area.  Sinus x-rays 
from July 2003 revealed slight opacification of the frontal 
and maxillary sinuses, consistent with the presence of 
sinusitis.  The remainder of the paranasal sinuses were 
clear.  The diagnosis was perennial allergic rhinitis, with 
evidence of mild maxillary sinusitis.

During the pendency of this appeal, the relevant diagnostic 
criteria for evaluating sinusitis have been substantially 
revised, effective from October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), a 10 
percent evaluation contemplated moderate maxillary sinusitis, 
with discharge or crusting or scabbing, accompanied by 
infrequent headaches.  A 30 percent evaluation was warranted 
in severe cases, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge, or 
crusting reflecting purulence.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2003), a 10 
percent evaluation contemplates one or two incapacitating 
episodes per year of maxillary sinusitis requiring prolonged 
(four to six weeks) of antibiotic treatment; or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge of 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) of antibiotic treatment; or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

In this case, the veteran has not reported any incapacitating 
episodes of sinusitis, and, while he has reported severe 
headaches, his examiners have not characterized such 
headaches as indicative of a non-incapacitating episode of 
sinusitis, such as is contemplated under the revised criteria 
of Diagnostic Code 6513.  Rather, his rhinosinusitis has been 
described as mild in degree.  

The Board is aware that the veteran's rhinosinusitis has been 
shown upon multiple radiological studies, but there is no 
indication that either set of criteria for an initial 
evaluation in excess of 10 percent have been met.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for this benefit, and this claim must be 
denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.



D.  Asthma

In the appealed June 1995 rating decision, the RO granted 
service connection for asthma on the basis of evidence of 
exercise-induced bronchospasm beginning in 1980.  A 10 
percent evaluation was assigned, effective from December 
1994.  This evaluation has since remained in effect.

During his August 1997 VA respiratory examination, the 
veteran described acute attacks of bronchial asthma about 
once every other month.  The examination revealed no clinical 
evidence of cor pulmonale.  Auscultation of the lungs 
revealed a few faint scattered wheezes and rhonchi noted 
throughout all lung fields.  Chest x-rays revealed no 
abnormalities.  Pulmonary function testing was noted to 
reveal vital capacity within normal limits, minimal small 
airway obstruction, and significant improvement following 
bronchodilators.  The diagnosis was bronchial asthma, with 
recurrent acute exacerbations.  

Private pulmonary function studies from August 1997 revealed 
forced expiratory volume in one second (FEV-1) of 97 percent 
of predicted value.

The veteran reported a dry cough at least three times per 
week, with some sputum production at least once a month, 
during his June 2003 VA examination.  The examination 
revealed that breath sounds were diminished to both lungs, 
but there was no wheezing, rhonchi, or rales heard.  The 
diagnosis was minimal obstructive airways disease.  Pulmonary 
function tests from July 2003 revealed FEV-1 of 120 percent 
of predicted value, the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 93 percent, and diffusion capacity of 
the lung using the single breath method (DLCO(SB)) of 109 
percent of predicted value.

As indicated above, during the pendency of this appeal, the 
relevant diagnostic criteria for evaluating respiratory 
disorders have been substantially revised, effective from 
October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), a 
minimum evaluation of 10 percent is warranted for mild 
asthma, with paroxysms of asthmatic-type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year, with no clinical findings between attacks.  A 
30 percent evaluation contemplates moderate asthma, 
characterized by frequent attacks (10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2003), a 
minimum evaluation of 10 percent is warranted for FEV-1 of 71 
to 80 percent of predicted value, FEV-1/FVC of 71 to 80 
percent, or intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent evaluation is in order for FEV-1 of 56 
to 70 percent of predicted value, FEV-1/FVC of 56 to 70 
percent, daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.

In this case, however, the veteran's examinations have 
revealed only faint wheezing, with no objective evidence of 
dyspnea.  His pulmonary function tests have revealed minimal 
limitations, with the most severe findings consisting of FEV-
1 of 97 percent of predicted value, FEV-1/FVC of 93 percent, 
and DLCO(SB) of 109 percent of predicted value.  There is no 
indication of daily inhalational or oral bronchodilator 
therapy, or the use of inhalational anti-inflammatory 
medication.
These findings are minimal and do not meet either set of 
criteria for a higher initial evaluation for asthma.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for asthma, with reactive airways 
disease, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.

E.  Bilateral hallux valgus

In the appealed June 1995 rating decision, the veteran was 
granted service connection for hallux valgus of both feet.  
Separate zero percent evaluations were assigned, effective 
from December 1994.  These evaluations have since remained in 
effect.

The veteran underwent a VA feet examination in August 1997, 
during which he reported that he was able to walk one block 
without stopping and used Motrin to relieve his foot pain.  
He reported no flare-ups of joint pain and noted that he did 
not wear special shoes or orthotics and did not use a cane.  
The examination of the left foot revealed a moderate dorsal 
bunion of the great toe, with a 10 degree valgus.  Range of 
motion of the great toe metatarsophalangeal joint was from 
eight degrees of dorsiflexion to 20 degrees of plantar 
flexion.  Range of motion of the interphalangeal joint was 
from fifteen degrees of dorsiflexion to 30 degrees of plantar 
flexion.  The foot was plantigrade, with a normal arch.  No 
other deformities of the foot were noted.  An examination of 
the right foot showed a small dorsal bunion of the great toe, 
with an eight degree valgus of the great toe and range of 
motion of the metatarsophalangeal joint from 18 degrees of 
dorsiflexion to 20 degrees of plantar flexion.  Radiologic 
studies revealed a moderately large dorsal osteophyte of the 
head of the left foot.  The metatarsophalangeal joint space 
was narrowed and squared off, and there was subchondral 
sclerosis of the opposing joint surfaces.  Subchondral cysts 
were seen in the metatarsal head.  Views of the right foot 
showed small dorsal osteophytes of the head of the great toe 
metatarsal.  The metatarsophalangeal joint space was narrowed 
and squared off, and there was subchondral sclerosis of the 
opposing joint surfaces.  Subchondral cysts were seen in the 
metatarsal head.  The diagnoses wee moderate left foot hallux 
rigidus and mild right foot hallux rigidus.

During his June 2003 VA examination, the veteran reported 
stiffness and lack of endurance attributable to his hallux 
valgus, and he stated that he took Tylenol as needed for his 
foot pain.  The examination of the feet revealed no swelling, 
although there were obvious signs of bony protrusion in the 
dorsal medial aspect of the big toe joints, "the 
characteristic signs of bunions with mild redness to the skin 
in this area."  The hallux valgus was very mild on the left, 
and there was "almost nothing" in the right foot.  There 
was mild external deviation of the big toe joint on the left 
and very mild external deviation of the right foot.  Also, 
there was some tenderness to deep palpation at the level of 
the bunions, more on the right.  However, there was no pain 
to deep palpation in any aspect of the rest of the foot and 
no callus formation noticed on the dorsal aspect of the foot.  
X-rays from July 2003 revealed osteophyte formation in the 
head of the first metatarsal in the base of the proximal 
phalanx of the great toe and very marked narrowing of the 
metatarsophalangeal joint of the great toe.  The 
osteoarthritic changes were described as "extensive."  The 
impression was mild hallux valgus bilaterally.  

The RO has evaluated the veteran's right and left hallux 
valgus at the zero percent rate under Diagnostic Code 5280.  
Under this section, a minimum 10 percent evaluation is 
warranted for unilateral hallux valgus either if operated, 
with resection of the metatarsal head; or for a severe 
disability, if equivalent to amputation of the great toe.  

In this case, the examination findings are somewhat 
inconsistent, with mild symptomatology in the right foot and 
mild to moderate symptomatology in the left foot.  The 
veteran has complained of pain in both feet, however, and x-
rays from July 2003 revealed "extensive" osteoarthritic 
changes.  After resolving all doubt in the veteran's favor, 
the Board finds that the combination of these symptoms, 
particularly in view of 38 C.F.R. § 4.59 and DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996), warrants separate 10 percent 
initial evaluations for the veteran's foot disabilities.

The Board would further point out that Diagnostic Code 5280 
does not allow for evaluations in excess of 10 percent.  
While 20 percent evaluations may be assigned under Diagnostic 
Code 5284 for moderately severe foot injuries, the Board 
finds that, given the relatively minimal physical examination 
findings, this evaluation is not warranted for either foot.  
Rather, the evidence supports 10 percent initial evaluations, 
and not more, for the veteran's hallux valgus and 
degenerative joint disease of the first metatarsophalangeal 
joints of both feet.  To that extent, the appeal is granted.

F.  Tinea cruris

In the appealed June 1995 rating decision, the veteran was 
granted service connection for tinea cruris on the basis of 
in-service treatment beginning in 1969.  A zero percent 
evaluation was assigned, effective from December 1994.  This 
evaluation has since remained in effect.

During his August 1997 VA skin examination, the veteran 
reported developing a groin rash in 1969 and described 
current flare-ups about once every six months.  The 
examination revealed extensive dry squamous lesions of the 
bilateral groin areas, with no ulceration, exfoliation, 
crusting, systemic manifestations, or nervous manifestations.  
The diagnosis was recurrent tinea cruris involving both groin 
areas.

In June 2003, the veteran underwent a further examination, 
during which he reported pigmentary changes on the arms and 
forearms but denied abnormalities of the perianal area.  The 
examination revealed no obvious signs of tinea cruris in the 
perianal area, and the examiner noted that the veteran's 
other reported skin conditions were "not related to tinea 
cruris."  The diagnosis was tinea cruris, "resolved not 
found."

During the pendency of this appeal, the criteria for 
evaluating skin disorders have been revised.  The revisions 
were effectuated as of August 30, 2002.

The old criteria for evaluating dermatophytosis were found 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002).  Under 
this section, dermatophytosis was to be evaluated as ezcema 
under Diagnostic Code 7806.  A zero percent evaluation was 
assigned in cases of slight, if any, exfoliation, exudation, 
or itching, if on a non-exposed surface or small area.  A 10 
percent evaluation contemplated exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  

Under the current criteria of Diagnostic Code 7813, 
dermatophytosis may be evaluated as either scars or as 
dermatitis.  The relevant code sections for scars allow for a 
minimum 10 percent evaluation in cases of scars causing 
limited motion in an area or areas exceeding six square 
inches (Diagnostic Code 7801); superficial scars not causing 
limited motion in an area or areas of 144 square inches or 
greater (Diagnostic Code 7802); unstable superficial scars 
(Diagnostic Code 7803); or superficial scars that are painful 
on examination (Diagnostic Code 7804).  Also, under 
Diagnostic Code 7805, scars may be rated on the basis of 
limitation of function.  Under Diagnostic Code 7806, 
dermatitis or eczema covering less than five percent of the 
entire body or less than five percent of exposed areas 
affected, with no more than topical therapy required during 
the past 12 month period, warrants a zero percent evaluation.  
A 10 percent evaluation is assigned for cases of at least 
five percent, but less than 20 percent, of the entire body; 
or at least five percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12 month period.  

In this case, the veteran's 1997 VA examination revealed dry 
squamous lesions in the groin region, but the 2003 VA 
examination revealed no skin involvement in this area.  
Neither examination revealed exfoliation, exudation, itching, 
scar pain or instability, or a need for topical therapy.  The 
involved region, an unexposed area, was not measured in 1997, 
and no measurements were provided in 2003 because no perianal 
involvement was noted.  Put simply, none of the symptoms 
indicated in the relevant criteria for a minimum 10 percent 
evaluation have been shown in this case.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
evaluation for tinea cruris, and this claim must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.

G.  Consideration of 38 C.F.R. § 3.321

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During service, the veteran was treated for a right knee 
injury in June 1975, but 
x-rays of the knee were negative for abnormalities.  The 
veteran was subsequently seen for complaints of swelling of 
the ankles in August and September of 1978 and for swelling 
of the knees in September and October of 1978.  His later 
service medical records, however, reflect no further 
complaints.  Moreover, while the veteran was treated for a 
fracture of the right middle finger in 1989, the treatment 
for this disorder (for which service connection is currently 
in effect) did not encompass the right index finger beyond 
the application of "buddy tape" in March 1989.  There is no 
suggestion of actual symptoms of the right index finger 
during service.

The veteran described transient recurrences of ankle and knee 
swelling "about once a year" during his August 1997 VA 
orthopedic examination.  The examination revealed no swelling 
of either ankle or knee and was similarly negative for other 
symptomatology.  Radiograms of the ankles and knees showed no 
abnormalities.  The examiner diagnosed a history of annually 
recurring knee and ankle effusions "without clinical or 
radiographic signs of disease."

To date, the veteran's claimed right index finger disorder 
has not been directly addressed upon examination, and no 
opinion has been rendered as to the etiology of this claimed 
disorder.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no evidence of a current disorder, 
let alone evidence linking the veteran's claimed disorder to 
service, and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In this case, there is no competent medical evidence of 
record whatsoever suggesting that the veteran currently 
suffers from swelling of the ankles or knees or from a right 
index finger disorder.  Indeed, the only evidence of record 
supporting the veteran's claims for service connection for 
these reported disorders is his own lay opinion, as indicated 
in his May 1996 Substantive Appeal.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for swelling of the 
ankles and knees and for a right index finger disorder, and 
these claims must be denied.  Again, as the preponderance of 
the evidence is against the veteran's claims, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 40 percent for Chiari I malformation of the cervical 
spine, status post craniectomy and laminectomy with 
arthritis, radiculopathy to the right shoulder, and mild 
right hemiparesis, is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for spondylosis of the lumbar spine is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for postoperative rhinosinusitis is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for asthma, with reactive airways disease, is 
denied.

An initial 10 evaluation for hallux valgus and degenerative 
joint disease of the first metatarsophalangeal joint of the 
right foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial 10 evaluation for hallux valgus and degenerative 
joint disease of the first metatarsophalangeal joint of the 
left foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an initial compensable evaluation 
for tinea cruris is denied.

The claim of entitlement to service connection for bilateral 
ankle swelling is denied.

The claim of entitlement to service connection for bilateral 
knee swelling is denied.

The claim of entitlement to service connection for a fracture 
of the right index finger is denied.


REMAND

The veteran's service-connected right middle finger disorder 
was last addressed by an August 1997 VA examination and was 
not discussed in the report of his June 2003 VA examination.  
The findings from the August 1997 VA examination are nearly 
seven years old and not sufficiently contemporaneous for 
evaluation purposes.  As such, a further examination is 
necessitated.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the current severity and symptoms of his 
right middle finger disorder.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
comment on the presence and extent of any 
painful motion or functional loss due to 
pain of the right middle finger.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the veteran's claim of 
entitlement to a higher initial 
evaluation for a right middle finger 
disorder should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



